Sweeney, J. (dissenting).
I am unable to agree with the majority that this case must be reversed and, therefore, vote to affirm. Our concern is not whether claimants are employees in the general or usual meaning of the word, but whether they are employees for the purposes of the Special Unemployment Assistance Program. Pursuant to article VII of the Highway Law, a town superintendent of highways is suffi*452ciently controlled in respect to the manner in which he performs his duties to be properly considered an employee within the meaning of the act in question, as found by the board. Since this determination is not irrational or unreasonable it should not be disturbed (Matter of Howard v Wyman, 28 NY2d 434).
The decisions of the board should be affirmed.
Greenblott, J. P., Kane and Main, JJ., concur with Mahoney, J.; Sweeney, J., dissents and votes to affirm in an opinion.
Decisions reversed, with costs.